UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 15, 2016 MINDBODY, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37453 20-1898451 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4051 Broad Street, Suite 220 San Luis Obispo, California 93401 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(877) 755-4279 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On April 15, 2016, Tyler Newton notified MINDBODY, Inc. (the “Company”) that he would not seek a new term as a director following the expiration of his term as a Class I director of the Company at the 2016 annual meeting of stockholders (the “2016 Annual Meeting”), in order to pursue other professional endeavors.Mr. Newton’s decision was not the result of any disagreement with the Company relating to the Company’s operations, policies or practices. (d) On April 15, 2016, the Company’s board of directors (the “board”) increased the size of the board by one director, from seven to eight directors, and, following the recommendation of its nominating and corporate governance committee, elected Gail Goodman to the board, effective immediately.Ms. Goodman will serve as a Class I director, with a term expiring at the 2016 Annual Meeting.In addition, on the same date, the board appointed Ms. Goodman as a member of the compensation committee of the board.
